DETAILED ACTION
Allowable Subject Matter
Claims 2-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, fails to teach . communications via a communications satellite having an antenna assembly with a plurality of antenna feed elements  comprising establishing, using the plurality of antenna feed elements and based at least in part on the identified configuration of the antenna assembly, a first set of beamformed spot beams forming a first pattern of non-overlapping spot beam coverage areas at a first time; and establishing, using the plurality of antenna feed elements and based at least in part on the identified configuration of the antenna assembly, a second set of beamformed spot beams forming a second pattern of non-overlapping spot beam coverage areas at a second time, wherein the second pattern of non-overlapping spot beam coverage areas is different than the first pattern of non-overlapping spot beam coverage areas; in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476